      Case 4:19-cv-00044-BMM Document 47 Filed 10/10/19 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 NORTHERN PLAINS RESOURCE                       CV-19-44-GF-BMM
 COUNCIL, et al,
                                                ORDER
              Plaintiffs.



 U.S. ARMY CORPS OF
 ENGINEERS and LIEUTENANT
 GENERAL TODD T. SEMONITE (in
 his official capacity as U.S. Army
 Chief of Engineers and Commanding
 General of the U.S. Army Corps of
 Engineers,

            Defendants,

 TC ENERGY CORPORATION and
 TRANSCANADA KEYSTONE
 PIPELINE LP,

         Defendant-Intervenors,

 STATE OF MONTANA,

         Defendant-Intervenor



      This matter is at issue and so is eligible for a preliminary pretrial
conference under Rule 16(a) of the Federal Rules of Civil Procedure and Local

                                        -1-
       Case 4:19-cv-00044-BMM Document 47 Filed 10/10/19 Page 2 of 3


Rules 16.1. Accordingly,

      IT IS ORDERED:

      (1) Parties shall appear before the undersigned by TELEPHONE on
November 20, 2019 at 1:30 p.m., for the purpose of participating in a
preliminary pretrial conference (“conference”). The Court will contact the
parties with the call-in number.

      (1) Any party may commence discovery immediately upon providing the
Rule 26(a)(1) Initial Disclosure to all opposing parties. Fed. R. Civ. P. 26(d).

             (a) If it is impossible for a party to attend the conference at the time
set, application for an extension must be made by motion. The motion must state
whether opposing party objects. The motion also must be accompanied by a
proposed order resetting the conference. Requests to change the conference date
will be granted for good cause shown.

      (2) The conference is intended to develop a case-specific plan for
discovery and a schedule for disposition of the case. Parties should prepare to
take part in meaningful discussions of material contained in the pretrial
statements. Each party to the case must be represented at the conference by at
least one person with authority to enter stipulations. The case management plan,
including trial date resulting from the conference, will not be subject to revisions
absent compelling reasons.

      (3) On or before October 30, 2019, parties shall meet and confer to
consider matters listed in Fed. R. Civ. P. 26(f).


                                        -2-
       Case 4:19-cv-00044-BMM Document 47 Filed 10/10/19 Page 3 of 3


      (4) On or before November 13, 2019, the parties shall jointly file with the
Court a written report outlining the discovery plan formulated at the conference.
The discovery plan will require disclosure of all experts and shall address
whether expert disclosures will be made simultaneously or sequentially. Expert
disclosures must comply with Fed. R. Civ. P. 26(a)(2)(B). As part of the
discovery plan parties shall seek to identify and should be prepared to discuss in
detail any electronic discovery stipulations or issues which may arise and a plan
for electronic discovery. Fed R. Civ. P. 26(f)(3). In that regard the parties may
find it useful to consider potential issues regarding electronic discovery such as
those outlined in the Delaware Default Standard for Discovery of Electronically
Stored Information (“E-Discovery”) found at
http://www.ded.uscourts.gov/sites/default/files/Chambers/SLR/Misc/EDiscov.pdf
.

      (5) On or before November 13, 2019, parties shall file a preliminary
pretrial statement. See Fed. R. Civ. P. 26(a)(1). The statement shall address all
matters listed in Federal Rule 26(a)(1) and all matters listed in Local Rules
16.2(b)(1), and 26.1.

      (6) On or before November 13, 2019, parties shall file a Statement of
Stipulated Facts. See Local Rule 16.2(b)(3).

      DATED this 10th day of October, 2019.




                                       -3-
